Per Curiam.
Before granting a declaratory judgment the court must be convinced it will serve some practical purpose by disposing of real controversies and stabilizing disputed legal relations (Wardrop Co., Inc., v. Fairfield Gardens, Inc., 237 App. Div. 605). From the allegations of this complaint, it is impossible to determine whether what plaintiffs call “ ladies ’ girdles ” will when designed, fashioned and manufactured by plaintiffs come within the category of “ special belts ” or “ health belts ” prohibited by the contract. The complaint presents no defined issue or real controversy.
The order denying defendant’s motion to dismiss the complaint should be reversed, with $20 costs and disbursements, and the motion granted.
Martin, P. J., Townley, Glbnnon, Dore and Cohn, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted.